Title: To Benjamin Franklin from James Parker, 27 October 1764
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Woodbridge. Octob 27. 1764.
Both yours of the 20th and 25th I received late last Night: I shall endeavour now to answer to both, as well as I can.
With Respect to Mr. Strahan: Tho’ I wrote to him a while ago, that I would see he was paid, if he would wait a little longer; I told him the Case and that I was in hopes to get it of Mr. Holt, but if he fail’d, I would at last see it paid: Mr. Holt tells me he had sent him since only one £16 Sterling. I think there remains about £170 still due: Mr. Holt is returned from New Haven, says he has brought all the Accounts scattered, but he will exert himself to get them settled: He says there is above 6 or £700 Lawful Money due to us at New Haven, much of it in good Hands, of which the greater Part will belong to me, if ever got in: Green having used all the ready Money, or otherways laid it out in purchasing his Materials: He Mr. Holt, has used great Part of his Dues, in purchasing that House, and some other Matters whilst poor I have received for the four year Green had it about £12 Proc. Things are in this Situation, Green sat up at Hartford, and the Debts uncollected in. I could sue Holt, but if I do, he is ruined: and perhaps I not a Farthing the better; He promises fair, and within this Year past, I continually am getting small Matter from him, towards supporting my Family, that so what little Money I get may the better go towards paying my Debts: By these Means, the only safe ones I can think of, I hope to get all paid. Now, as I have almost brought all my Debts into the Compass of yours and Mr. Strahan’s of which last the Allowance for the Office of Comptroller, I try chiefly to appropriate. Would it be disagreable to you to pay Mr. Strahan, and take all my Debts upon yourself, as I would chuse to pay you Interest rather than any other; tho’ Mr. Strahan has not yet demanded Interest, yet it is reasonable that he should either be paid or have Interest, which I had rather transfer to you. I fancy upon the Whole, what I shall have due from the Post-Office by the first of January next, will pay all Mr. Strahan’s Debt, and then there will be only the Bond I owe you, which going on Interest now, can remain till I can pay it, which I will exert all I can to do, when it may be wanted. If this Matter be practicable and agreeable to you, I shall be glad to have it carried into Execution as soon as possible. If you have any Money to spare in England: If not, I must try some other Method to get him paid: for I am as uneasy about it, as he can be.
You say you sent some of the Post-Office Instructions &c. There has none come to Hand yet. I shall set about making up all the small Books, and send them now to the several small Offices as soon as possible.
The Law relating to the Division Line I shall send you, but you will find but little in that to enlighten you: Mr. Alexander had some Things printed when I lived in New-York, pretty large, that might probably enlighten you a little. The opposite party also printed some Things, but I have not them, tho’ I printed most of them. Whether Lord Sterling could not supply you with them especially of his side, I can’t say: I believe, the Piece of the opposite side can be found in my Store Room in New York. Among the Papers left there is the parting Division between Weyman and I, as that was printed by Weyman a little before we parted. If you get the other, and find that necessary, when I go to New York again I will endeavour to find it.
Now with Respect to the Virginia Affair. If you should think it the best Method of securing that Matter to Mr. Hunter’s Son for me to go there, which is the only Thing that would induce me to go, I shall be willing, if Mr. Royle dies, but he is not dead yet. Otherways, I should rather chuse not to venture into new Places: If it would suit as well, for any other, and you can rely on their Integrity, I shall be quite as willing: I know at the Death of Mr. Hunter, Mrs. Holt was there, and great Interest was making for Mr. Holt, who was mighty desirous of going but when the Contents and Conditions of the Will came to be known, that was knock’d in the Head: Mr. Holt would now be very fond of going thither again, and perhaps that would be the most natural: but when you consider, that Mr. Holt has taken his Brother’s Son, who is Mrs. Holt’s Sister’s Son also, and Brother to Miss Betsey, and is bringing him up to the Trade, and he is a little older than Billy Hunter, whether he would not find Means to oust young Hunter, in Favour of his adopted Son: Besides, whether Mr. Holt’s Incapacity, Neglect or Design in not settling true Accounts, and paying young Hunter his Share, might not greatly injure Hunter, even if he surrendered up the Business. I don’t know One I would or could recommend prefereable to Mr. Holt; the present Race of young Printers seeming to me most of them, so abandoned to Liquor, as to deserve little Encouragement, besides their Honesty should be tried first. Another Objection against Holt, may be, your and others Opinion of his Honesty, or perhaps, his Incapacity to execute the Business well, for he does all now by the Help of other Hands, may not induce his Journeymen, to try to set up in Opposition, &c. Upon the Whole, with respect to myself, I could not form great Hopes of Advantage to myself, exclusive of doing Justice to Mr. Hunter. My own printing Business here, my Son could do very well with, as far as relates to the printing; but I could not even hope the Favour of your continuing him in my Office as Comptroller tho’ since his Marriage he is somewhat more settld yet he wants that Thought and Solidity necessary to attend it: In the Post-Office here only he might act: but the Profit of it, is very small, about 30s. per An. as Commissions, and it is in fact the worst Situation for one on the Continent, as 7 eighths of the Letters are for Amboy, to be sent thither, and perhaps twice going after for Pay before got once: I have many Times known it necessary to go to Amboy with 4 or 5 Shillings worth of Letters perhaps spend Six Hours Time, and get a Drink of 1s. 6d. and come home for the Profits of 1s. However, I never thought much of it, whilst I have the other Office, or whilst I had the Privilege of franking, &c. Nor can I suppose, if I went thither I could continue in the office. It is true it might suit tolerably better for those lower Offices, than to these: but it would be quite too very inconvenient for any this Way. Nor would I go, but upon some such Conditions as these, that I would not engage certainly for more than three years at first, in which Time, if it did not suit, by that Time another might be found out more to your Liking; and if I continued longer, to the Time Billy Hunter should be of Ability to carry it on himself, that I should return to my native Country, provided it pleased Heaven to spare me so long. Upon these Suppositions, if I can be of Service to Mr. Hunter’s Estate, and to your Liking and Desire, it is all I should think well of. As I have always thought it my Duty and Interest to do any Pleasure of yours, so I am quite resigned either to stay or go, as it shall seem best to you if Mr. Royle dies, upon these Principles you can proceed, according to your Pleasure: It is probable Mr. Royle may recover, and live long enough: if so, there is no Occasion.
I imagined Mr. Holt had wrote to you since he came home; for he told me, and said he would write to you, (and in which I told him I had nothing to say,) that in those Accounts that Mr. Green settled with the Post-Office, there were a great Number of Letters, brought by his Bye-Posts, entirely different and off from the Post-Roads, which as you would not allow him any Thing towards his Rider’s Pay, could not in Justice belong to the Post-Office; he said he had a List of the Letters, Places, and sums, where they came from &c. and I suppose he will yet write, tho’ he has been much hurried in getting his Almanack Materials &c.
Thus I have, I believe almost tired your Patience, therefore ’tis Time to conclude, with all Respects Your most obliged Servant
James Parker.
PS. The Winds are so exceeding high, these two or three Days, and is so to-day That I fear the Posts cannot cross the Rivers, &c.
 
Addressed: For / Benjamin Franklin, Esqr / Philadelphia
Endorsed: Parker
